TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00313-CV


John Craig MacFarlane, Jr., Appellant

v.


GRP/AG 2005-1, LLC and GRP Financial Services, Appellees





FROM THE COUNTY COURT COURT AT LAW OF COMAL COUNTY

NO. 2006CV0853, HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant John Craig MacFarlane, Jr.'s brief was due August 17, 2007.  On October
15, 2007, the clerk's office notified him that his brief was overdue and that his appeal would be
dismissed for want of prosecution unless he responded by October 25, 2007, (1) with an explanation
for his failure to file a brief by October 25, 2007.  See Tex. R. App. P. 38.8(a).  Neither a response
to our notice nor a brief has been received.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).




  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   January 10, 2008
1.   Appellant's pending motion challenging our jurisdiction is overruled.